DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/22 has been entered.

Response to Amendment
3.	The rejection of Claims 1-4 and 14-17 under 35 U.S.C. 103(a) as being unpatentable over Xie (US 2003/0215667 A1) in view of Lu (US 2005/0194892 A1) as set forth in the Final Rejection filed 11/04/21 is herein amended due to the Applicant’s amendments.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having 

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

6.	Claims 1-4 and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xie (US 2003/0215667 A1) in view of Lu (US 2005/0194892 A1).
	Xie discloses anthracene derivatives which are utilized in the light-emitting layer of an organic electroluminescent (EL) device for the construction of displays (Abstract); the derivatives are present in “a mixture” ([0020]).  The organic EL device comprises the following layers (in this order):  substrate (2), anode (3), hole-transporting layer (4), light-emitting layer (5b), electron-transporting layer (5a), and cathode (6) (Fig. 3).  Xie discloses that its novel class of anthracene derivatives “are extremely useful” for the production of full color EL displays when used in combination with sensitizing dyes called dopants ([0024]); the derivatives serve as host material in combination with fluorescent (full range color) dopant material (Abstract; [0072]-[0073], [0122]).  The following embodiments are disclosed in a table (which can be easily selected to comprise the mixture):

    PNG
    media_image1.png
    342
    662
    media_image1.png
    Greyscale

(page 18) such that (for IV-1 and IV-3, i.e., α1 and α2, respectively) Xb1 = Yb1 = aromatic hydrocarbon ring group with 6 carbon atoms (phenylene), Xb2 = Yb2 = heteroaromatic ring group with 7 carbon atoms with or without a substituent (t-butyl-substituted or unsubstituted benzoxazolyl), and Xb3 = Yb3 = hydrogen of Applicant’s formula (B).  Notice that greater than 60% of the structure of α1 is identical with the “basic framework” as defined by the Applicant.  Xie discloses various methods for deposition of the anthracene derivatives into a film, including vacuum deposition ([0018]).  However, Xie does not explicitly disclose a solvent nor the relative amounts of the compounds which constitute compound group α.
	Lu discloses an organic EL device comprising a light-emitting layer; the layer comprises a “mixed-host emissive layer” comprises a first host material and a second host material (in combination with dopant material) which are different ([0047], [0064], [0074]).  Lu discloses that the organic EL device is incorporated into displays ([0062]).  Lu discloses a 1:1 concentration of the first and second host materials in an emissive composition ([0065]).  The light-emitting layer is formed via “any suitable method,” including (vacuum) thermal evaporation and solution-based processes (inherently 

Response to Arguments
7.	Applicant’s arguments on pages 7-10 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786